Exhibit 10.2

AMENDMENT NO. 5

Dated as of May 17, 2006

to

AMENDED AND RESTATED RECEIVABLES PURCHASE AND SERVICING AGREEMENT

and

AMENDED AND RESTATED RECEIVABLES TRANSFER AGREEMENT

Dated as of August 30, 2002

THIS AMENDMENT NO. 5 (this “Amendment”) is entered into as of May 17, 2006, by
and among SYNNEX CORPORATION (f/k/a SYNNEX Information Technologies, Inc.), a
Delaware corporation (“Synnex” or the “Originator”), SIT FUNDING CORPORATION, a
Delaware corporation (“SFC”), MANHATTAN ASSET FUNDING COMPANY LLC (“Manhattan
Asset Funding”), as a Conduit Purchaser, SUMITOMO MITSUI BANKING CORPORATION
(“Sumitomo”), as a Committed Purchaser, SMBC SECURITIES, INC. (“SMBC”), as a
Purchaser Agent, and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“GE Capital”), in its capacities as a committed purchaser and as
administrative agent (in such capacity, the “Administrative Agent”) under the
Receivables Purchase and Servicing Agreement referred to below. Capitalized
terms used in this Amendment which are not otherwise defined herein shall have
the meanings given such terms in Annex X to the Receivables Purchase and
Servicing Agreement.

RECITALS:

WHEREAS, the Originator and SFC are parties to that certain Amended and Restated
Receivables Transfer Agreement, dated as of August 30, 2002 (as amended by that
certain Amendment No. 1, dated June 30, 2003, that certain Amendment No. 2,
dated December 30, 2003, that certain Amendment No. 3, dated December 13, 2004,
and that certain Amendment No. 4, dated September 16, 2005, the “Receivables
Transfer Agreement”);

WHEREAS, SFC, as seller, Synnex, as servicer (the “Servicer”) and as Originator,
the other Originators, GE Capital, as the Administrative Agent and as a
Committed Purchaser, Manhattan Asset Funding as a Conduit Purchaser, Sumitomo as
a Committed Purchaser and SMBC as a Purchaser Agent are parties to that certain
Amended and Restated Receivables Purchase and Servicing Agreement dated as of
August 30, 2002 (as amended by that certain Amendment No. 1, dated June 30,
2003, that certain Amendment No. 2, dated December 30, 2003, that certain
Amendment No. 3, dated December 13, 2004, and that certain Amendment No. 4,
dated September 16, 2005, the “Receivables Purchase and Servicing Agreement”);

WHEREAS, many of the defined terms used in the Receivables Transfer Agreement
and the Receivables Purchase and Servicing Agreement are set forth in Annex X
attached thereto (“Annex X”);



--------------------------------------------------------------------------------

WHEREAS, the Originator has advised GE Capital, Manhattan Asset Funding,
Sumitomo and SMBC that the Originator has entered into certain agreements in
connection with transactions conducted in Mexico, and that the Originator has
not treated any rights with respect to such agreements as “Approved Receivables”
or “Transferred Receivables”, and the Originator has requested that the
Receivables Purchase and Servicing Agreement and the Receivables Transfer
Agreement be retroactively amended to reflect that such rights are not “Approved
Receivables” or “Transferred Receivables”;

WHEREAS, the parties hereto desire to amend the Receivables Purchase and
Servicing Agreement and the Receivables Transfer Agreement on the terms set
forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Originator, SFC,
Manhattan Asset Funding, Sumitomo, SMBC and GE Capital hereby agree as follows.

Section 1. Amendment to Annex X. As of the Effective Date (as hereafter
defined), and subject to the satisfaction of the conditions precedent set forth
in Section 2 hereof, Annex X is hereby amended as follows:

1.1 The following new defined terms are hereby added in the proper alphabetical
order:

“Lanix Consortium” shall have the meaning assigned to it in the definition of
“Mexico Receivables”.

“Mexico Receivables” shall mean Receivables arising out of any of the following:
(a) the Accounts Receivable Assignment Agreement dated as of February 28, 2006,
among Corporativo Lanix, S.A. de C.V., Alef Soluciones Integrales, S.A. de C.V.
and Accesorios y Suministros Informáticos, S.A. de C.V. (collectively, the
“Lanix Consortium”), as assignors, Synnex Mexico and the Originator, as
assignee, as the same may be amended, extended, replaced, restated, supplemented
or otherwise modified from time to time, (b) the Accounts Receivable Assignment
Agreement dated as of December 5, 2005, among the Lanix Consortium, as
assignors, Synnex Mexico and the Originator, as assignee, as the same may be
amended, extended, replaced, restated supplemented or otherwise modified from
time to time, (c) the Multiannual Services Agreement (Contrato Multianual de
Prestación de Servicios) number 62.PE.2005-2010, dated October 31, 2005, between
the Lanix Consortium, as services providers, and the Ministry of Education
(Secretaría de Educación Pública), a Ministry of the Federal Public
Administration of México (the “SEP”), as the same may be amended,

 

2



--------------------------------------------------------------------------------

extended, replaced, restated, supplemented or otherwise modified from time to
time, and (d) the Multiannual Services Agreement (Contrato Multianual de
Prestación de Servicios) number 67.PE.2005-2010, dated October 31, 2005, between
the Lanix Consortium, as services providers, and SEP, as the same may be
amended, extended, replaced, restated, supplemented or otherwise modified from
time to time.

“SEP” shall have the meaning assigned to it in the definition of “Mexico
Receivables”.

“Synnex Mexico” shall mean Synnex de Mexico S.A. de C.V., a Subsidiary of the
Originator.

1.2 Section 6.01 of the Receivables Transfer Agreement is hereby amended by
inserting after the words “shall not include” in line 1 of the proviso therein
the words, “Mexico Receivables or”.

1.3 The following definitions contained in Annex X are hereby amended as
follows:

(a) The definition of “Approved Receivable” is hereby deleted in its entirety
and replaced with the following:

“Approved Receivable” shall mean, (a) all Receivables originated by an
Originator, and (b) those Receivables originated by another Person and
subsequently acquired by an Originator that have been approved in writing by the
Administrative Agent and each Purchaser Agent, and Approved Receivable shall
exclude all Mexico Receivables.

(b) The definition of “Unapproved Receivable” is hereby deleted in its entirety
and replaced with the following:

“Unapproved Receivable” shall mean any (a) receivable (i) with respect to which
the obligor thereunder is not an Obligor on any Transferred Receivable and whose
customer relationship with the applicable Originator arises as a result of the
acquisition by such Originator of another Person, or (ii) that was originated in
accordance with standards established by another Person acquired by the
applicable Originator, in each case, solely with respect to any such
acquisitions that have not been approved in writing by the Administrative Agent
and each Purchaser Agent and then only for the period prior to any such approval
or (b) Mexico Receivable.

 

3



--------------------------------------------------------------------------------

Section 2. Conditions of Effectiveness of this Amendment. This Amendment shall
become effective with retroactive effect from October 31, 2005 (the “Effective
Date”) when, and only when:

2.1 the Administrative Agent shall have received counterparts of this Amendment
duly executed by each of the parties hereto; and

2.2 Each of the following conditions shall have been satisfied:

(a) that certain Amendment No. 9, dated as of the date hereof, to the Credit
Facility, shall have become effective;

(b) each representation and warranty by SFC contained in the Receivables
Transfer Agreement, the Receivables Purchase and Servicing Agreement (as amended
hereby) and in each other Related Document shall be true and correct as of the
date hereof, except to the extent that such representation or warranty expressly
relates solely to an earlier date;

(c) no Incipient Termination Event or Termination Event hereunder or any “Event
of Default” under (and as defined in) the Credit Facility (as in effect on the
date hereof) shall have occurred and be continuing or would result after giving
effect to any of the transactions contemplated on the date hereof; and

(d) as of the date hereof, there has been (i) since May 31, 2005, no material
adverse change (x) in the business, financial or other condition or prospects of
Synnex and its Subsidiaries, taken as a whole, (y) in the Transferred
Receivables, taken as a whole, or (z) in the financial condition or prospects of
SFC, (ii) no litigation commenced which could reasonably be expected to have a
material adverse impact on Synnex and its Subsidiaries, taken as a whole, or
which would challenge the transactions contemplated herein and in the Related
Documents, and (iii) since May 31, 2005, no material increase in the liabilities
(liquidated or contingent) of Synnex and its Subsidiaries, taken as a whole, or
material decrease in the assets of Synnex and its Subsidiaries, taken as a
whole.

Section 3. Representations and Warranties. Each of the Originator and SFC hereby
represents and warrants that this Amendment and each of the Receivables Transfer
Agreement and the Receivables Purchase and Servicing Agreement, as amended
hereby, constitute legal, valid and binding obligations of such Person and are
enforceable against such Person in accordance with their respective terms.

Section 4. Reference to and Effect on Related Documents.

4.1 Upon the effectiveness of this Amendment pursuant to Section 2 hereof, on
and after the Effective Date, each reference to the Receivables Purchase and
Servicing Agreement in any of the Related Documents shall mean and be a
reference to the Receivables Purchase and Servicing Agreement as amended hereby.

 

4



--------------------------------------------------------------------------------

4.2 Except as specifically set forth above, the Receivables Transfer Agreement
and the Receivables Purchase and Servicing Agreement, and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect, and are hereby ratified and confirmed.

4.3 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of SFC, Administrative Agent, Committed Purchasers, Conduit Purchaser or
Purchaser Agent nor constitute a waiver of any provision of any of the Related
Documents, or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

Section 5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 6. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

Section 7. Entire Agreement. This Amendment, taken together with the Receivables
Transfer Agreement, the Receivables Purchase and Servicing Agreement and all of
the other Related Documents, embodies the entire agreement and understanding of
the parties hereto and supersedes all prior agreements and understandings,
written and oral, relating to the subject matter hereof.

Section 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State and any applicable laws of the United States of
America.

Section 9. No Course of Dealing. Administrative Agent, Committed Purchasers,
Conduit Purchaser and Purchaser Agent have entered into this Amendment on the
express understanding with SFC and the Originator that in entering into this
Amendment, it is not establishing any course of dealing with SFC or the
Originator. The rights of Administrative Agent, Committed Purchasers, Conduit
Purchaser and Purchaser Agent to require strict performance with all the terms
and conditions of the Receivables Transfer Agreement and the Receivables
Purchase and Servicing Agreement as amended by this Amendment and the other
Related Documents shall not in any way be impaired by the execution of this
Amendment. None of the Administrative Agent, Committed Purchasers, Conduit
Purchaser and Purchaser Agent (collectively, the “Purchaser Parties”) shall be
obligated in any manner to execute any further amendments or waivers, and if
such waivers or amendments are requested in the future, assuming the terms and
conditions thereof are acceptable to them, each such Person may require the
payment of fees in connection therewith.

Section 10. Waiver of Claims. In consideration for the execution by the
Purchaser Parties of this Amendment, each of the Seller, SFC and the Originator
hereby waives each and every claim, defense, demand, action and suit of any kind
or nature whatsoever against

 

5



--------------------------------------------------------------------------------

the Purchaser Parties and each other Affected Party arising on or prior to the
date hereof in connection with the Receivables Purchase and Servicing Agreement,
any of the Related Documents and the transactions contemplated thereby.

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 5 has been duly executed as of the day
and year first above written.

 

SYNNEX CORPORATION (f/k/a SYNNEX

Information Technologies, Inc.), as an Originator and the Servicer

By:  

/s/ Dennis Polk

Name:   Dennis Polk Title:   SVP Corporate Financing and Chief Financial Officer
SIT FUNDING CORPORATION By:  

/s/ Simon Y. Leung

Name:   Simon Y. Leung Title:   General Counsel and Corporate Secretary

Signature Page

to

Amendment No. 5



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION, as a Committed Purchaser and as Administrative Agent

By:  

/s/ Eugene Seip

Name:   Eugene Seip Title:   Duly Authorized Signatory

Signature Page

to

Amendment No. 5



--------------------------------------------------------------------------------

MANHATTAN ASSET FUNDING COMPANY

LLC, as a Conduit Purchaser

By:   MAF Receivables, Corp., its sole member By:  

/s/ Jill A. Gordon

Name:   Jill A. Gordon Title:   Vice President SUMITOMO MITSUI BANKING
CORPORATION, as a Committed Purchaser By:  

/s/ Tomoaki Nakamura

Name:   Tomoaki Nakamura Title:   Senior Vice President SMBC SECURITIES, INC.,
as a Purchaser Agent By:  

/s/ Kenichi Morooka

Name:   Kenichi Morooka Title:   President

Signature Page

to

Amendment No. 5